Curia, per

Evans, J.
If the question here presented were a new case, it might be doubtful, since the decision of the State vs. Schroder, 3 Hill, 62, whether it be necessary to allege that the mother of the bastard was a white woman. But the same question was made and decided expressly, in the case of the State vs. Clark, 2 Brevard, 386, and we think it better to let a decision stand, although its correctness may be somewhat doubtful. It is easy to conform, and departures from adjudicated cases might lead to great uncertainties in the law.
Richardson, O’Neall, Butler and Wardlaw, JJ. concurred. Earle, J., dissented.